Exhibit 10.3

 

UNCONDITIONAL GUARANTY
(Viveve Medical, Inc.)


 

For and in consideration of the loan to VIVEVE, INC. (“Borrower”), which loan is
made pursuant to a Loan and Security Agreement between Borrower and Square 1
Bank (“Bank”) of even date herewith, as amended from time to time (the
“Agreement”), and acknowledging that Bank would not enter into the Agreement
without the benefit of this Guaranty, the undersigned (“Guarantor”) hereby
unconditionally and irrevocably guarantees the prompt and complete payment of
all amounts that Borrower owes to Bank pursuant to the Agreement and performance
by Borrower of the Agreement, as amended from time to time (collectively
referred to as the “Agreement”), in strict accordance with its terms. All terms
used without definition in this Guaranty shall have the meaning assigned to them
in the Agreement.

 

1.     If Borrower does not pay any amount or otherwise perform its obligations
in strict accordance with the Agreement, Guarantor shall immediately pay all
amounts due thereunder (including, without limitation, all principal, interest,
and fees) and otherwise to proceed to complete the same and satisfy all of
Borrower’s obligations under the Agreement.

 

2.     The obligations hereunder are independent of the obligations of Borrower
and any other person or entity, and a separate action or actions may be brought
and prosecuted against Guarantor whether action is brought against Borrower or
whether Borrower be joined in any such action or actions. Guarantor waives the
benefit of any statute of limitations affecting its liability hereunder or the
enforcement thereof, to the extent permitted by law. Guarantor’s liability under
this Guaranty is not conditioned or contingent upon the genuineness, validity,
regularity or enforceability of the Agreement.

 

3.     Guarantor authorizes Bank, without notice or demand and without affecting
its liability hereunder, from time to time to (a) renew, extend, or otherwise
change the terms of the Agreement or any part thereof, subject to and in
accordance with Section 12.5 of the Agreement; (b) take and hold security for
the payment of this Guaranty or the Agreement, and exchange, enforce, waive and
release any such security, subject to and in accordance with the terms of the
Agreement; and (c) apply such security and direct the order or manner of sale
thereof as Bank in its sole discretion may determine, subject to and in
accordance with the terms of the Agreement.

 

4.     Guarantor waives any right to require Bank to (a) proceed against
Borrower, any other guarantor, or any other person; (b) proceed against or
exhaust any security held from Borrower; or (c) pursue any other remedy in
Bank’s power whatsoever. Bank may, at its election, exercise or decline or fail
to exercise any right or remedy it may have against Borrower or any security
held by Bank, including without limitation the right to foreclose upon any such
security by judicial or nonjudicial sale, without affecting or impairing in any
way the liability of Guarantor hereunder. Guarantor waives any defense arising
by reason of any disability or other defense of Borrower, or by reason of the
cessation from any cause whatsoever of the liability of Borrower. Guarantor
waives any setoff, defense or counterclaim that Borrower may have against Bank.
Guarantor waives any defense arising out of the absence, impairment or loss of
any right of reimbursement or subrogation or any other rights against Borrower.
Until all of the amounts that Borrower owes to Bank pursuant to the Agreement
have been paid in full, Guarantor shall have no right of subrogation or
reimbursement, contribution or other rights against Borrower, and Guarantor
waives any right to enforce any remedy that Bank now has or may hereafter have
against Borrower. Guarantor waives all rights to participate in any security in
Borrower’s assets now or hereafter held by Bank. Guarantor waives all
presentments, demands for performance, notices of nonperformance, protests,
notices of protest, notices of dishonor, and notices of acceptance of this
Guaranty and of the existence, creation, or incurring of new or additional
indebtedness. Guarantor assumes the responsibility for being and keeping itself
informed of the financial condition of Borrower and of all other circumstances
bearing upon the risk of nonpayment of any indebtedness or nonperformance of any
obligation of Borrower, warrants to Bank that it will keep so informed, and
agrees that absent a request for particular information by Guarantor, Bank shall
not have any duty to advise Guarantor of information known to Bank regarding
such condition or any such circumstances.

 

 
1

--------------------------------------------------------------------------------

 

 

5.     If Borrower becomes insolvent or is adjudicated bankrupt or files a
petition for reorganization, arrangement, composition or similar relief under
any present or future provision of the United States Bankruptcy Code, or if such
a petition is filed against Borrower, and in any such proceeding some or all of
any indebtedness or obligations under the Agreement are terminated or rejected
or any obligation of Borrower is modified or abrogated, or if Borrower’s
obligations are otherwise avoided for any reason, Guarantor agrees that
Guarantor’s liability hereunder shall not thereby be affected or modified and
such liability shall continue in full force and effect as if no such action or
proceeding had occurred. This Guaranty shall continue to be effective or be
reinstated, as the case may be, if any payment must be returned by Bank upon the
insolvency, bankruptcy or reorganization of Borrower, Guarantor, any other
guarantor, or otherwise, as though such payment had not been made.

 

6.     Any indebtedness of Borrower now or hereafter held by Guarantor is hereby
subordinated to any indebtedness of Borrower to Bank; and during the existence
of an Event of Default such indebtedness of Borrower to Guarantor shall be
collected, enforced and received by Guarantor as trustee for Bank and be paid
over to Bank on account of the indebtedness of Borrower to Bank.

 

7.     Guarantor agrees to pay reasonable attorneys’ fees and all other costs
and expenses which may be incurred by Bank in the enforcement of this Guaranty.
No terms or provisions of this Guaranty may be changed, waived, revoked or
amended without Bank’s prior written consent. Should any provision of this
Guaranty be determined by a court of competent jurisdiction to be unenforceable,
all of the other provisions shall remain effective. This Guaranty, together with
any agreement (including without limitation any security agreement or any pledge
agreement) executed in connection with this Guaranty, embodies the entire
agreement among the parties hereto with respect to the matters set forth herein,
and supersedes all prior agreements among the parties with respect to the
matters set forth herein. No course of prior dealing among the parties, no usage
of trade, and no parol or extrinsic evidence of any nature shall be used to
supplement, modify or vary any of the terms hereof. There are no conditions to
the full effectiveness of this Guaranty. Bank may assign this Guaranty without
in any way affecting Guarantor’s liability under it. This Guaranty shall inure
to the benefit of Bank and its successors and assigns. This Guaranty is in
addition to the guaranties of any other guarantors and any and all other
guaranties of Borrower’s indebtedness or liabilities to Bank.

 

 
2

--------------------------------------------------------------------------------

 

 

8.     Guarantor represents and warrants to Bank that (i) Guarantor has taken
all necessary and appropriate action to authorize the execution, delivery and
performance of this Guaranty and (ii) execution, delivery and performance of
this Guaranty do not conflict with or result in a breach of or constitute a
default under Guarantor’s organizational documents or any agreement to which it
is party or by which it is bound.

 

9.     Guarantor shall do all of the following:

 

9.1     Guarantor shall maintain its existence, remain in good standing in its
jurisdiction of organization, provided that nothing herein shall prevent
Guarantor from changing its jurisdiction of organization to the State of
Delaware or the State of Nevada in any manner permitted by applicable law, and
continue to qualify in each jurisdiction in which the failure to so qualify
could have a material adverse effect on the condition, prospects, operations or
business of Guarantor. Guarantor shall maintain in force all licenses, approvals
and agreements, the loss of which could have a material adverse effect on its
financial condition, operations or business.

 

9.2     Guarantor shall comply with the provisions of its organizational
documents, and shall not amend any such documents in any manner materially
adversely affecting Bank without Bank’s prior written consent, which will not be
unreasonably withheld. Guarantor shall comply with all statutes, laws,
ordinances, directives, orders, and government rules and regulations to which it
is subject if non-compliance with such laws could materially adversely affect
the financial condition, operations or business of Guarantor.

 

10.     This Guaranty shall be governed by, and construed in accordance with,
the internal laws of the State of California, without regard to principles of
conflicts of law. Jurisdiction shall lie in the State of California. All
disputes, controversies, claims, actions and similar proceedings arising
hereunder shall be brought in the Superior Court of San Mateo County, California
or the United States District Court for the Northern District of California,
except as provided below with respect to arbitration of such matters. BANK AND
GUARANTOR EACH ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL
ONE, BUT THAT IT MAY BE WAIVED. EACH OF THEM, AFTER CONSULTING OR HAVING HAD THE
OPPORTUNITY TO CONSULT, WITH COUNSEL OF THEIR CHOICE, KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION BASED UPON OR ARISING OUT OF THIS GUARANTY OR ANY RELATED INSTRUMENT
OR LOAN DOCUMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS GUARANTY OR ANY
COURSE OF CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTION OF
ANY OF THEM. THESE PROVISIONS SHALL NOT BE DEEMED TO HAVE BEEN MODIFIED IN ANY
RESPECT OR RELINQUISHED BY BANK OR GUARANTOR, EXCEPT BY A WRITTEN INSTRUMENT
EXECUTED BY EACH OF THEM. If the jury waiver set forth in this Section 10 is not
enforceable, then any dispute, controversy, claim, action or similar proceeding
arising out of or relating to this Guaranty shall be settled by final and
binding arbitration held in San Mateo County, California in accordance with the
then current Commercial Arbitration Rules of the American Arbitration
Association by one arbitrator appointed in accordance with those rules. The
arbitrator shall apply California law to the resolution of any dispute, without
reference to rules of conflicts of law or rules of statutory arbitration.
Judgment upon any award resulting from arbitration may be entered into and
enforced by any state or federal court having jurisdiction thereof.
Notwithstanding the foregoing, the parties may apply to any court of competent
jurisdiction for preliminary or interim equitable relief, or to compel
arbitration in accordance with this Section. The costs and expenses of the
arbitration, including without limitation, the arbitrator’s fees and expert
witness fees, and reasonable attorneys’ fees, incurred by the parties to the
arbitration may be awarded to the prevailing party, in the discretion of the
arbitrator, or may be apportioned between the parties in any manner deemed
appropriate by the arbitrator. Unless and until the arbitrator decides that one
party is to pay for all (or a share) of such costs and expenses, both parties
shall share equally in the payment of the arbitrator’s fees as and when billed
by the arbitrator.

 

 
3

--------------------------------------------------------------------------------

 

 

11.     To secure all amounts owing under this Guaranty, Guarantor grants Bank a
security interest in all of Guarantor’s interest in any capital stock or equity
interest in Borrower, now owned or hereafter arising, and all proceeds thereof
(the “Pledged Collateral”). The term “Pledged Collateral” shall also include any
securities, instruments or distributions of any kind issuable, issued or
received by Guarantor upon conversion of, in respect of, or in exchange for any
other Pledged Collateral, including, but not limited to, those arising from a
stock dividend, stock split, reclassification, reorganization, merger,
consolidation, sale of assets or other exchange of securities or any dividends
or other distributions of any kind upon or with respect to the Pledged
Collateral.

 

12.     All payments made by Guarantor hereunder will be made free and clear of,
and without deduction or withholding for, any present or future taxes, levies,
imposts, duties, fees, assessments or other charges of whatever nature now or
hereafter imposed by any governmental authority or by any political subdivision
or taxing authority thereof or therein with respect to such payments (but
excluding any tax imposed on or measured by the net income or profits of a Bank
pursuant to the laws of the jurisdiction in which it is organized or the
jurisdiction in which the principal office or applicable lending office of such
Bank is located or any subdivision thereof or therein) and all interest,
penalties or similar liabilities with respect thereto (all such non-excluded
taxes, levies, imposts, duties, fees, assessments or other charges being
referred to collectively as “Taxes”). If any Taxes are so levied or imposed,
Guarantor agrees to pay the full amount of such Taxes, and such additional
amounts as may be necessary so that every payment of all amounts due under this
Guaranty, after withholding or deduction for or on account of any Taxes, will
not be less than the amount provided for herein and in the Loan Documents.

 

IN WITNESS WHEREOF, the undersigned Guarantor has executed this Guaranty as of
September 30, 2014.

 

 

VIVEVE MEDICAL, INC.

         

By:

/s/ Scott Durbin             Title: CFO  

 

 

4